This cause was filed June 17, 1919, was assigned for submission April 12, 1922; no brief in the meantime filed by either party. On March 15, 1922, defendants in error filed motion to dismiss said cause together with proof of service, for failure to comply with rule 7 of this court. No response to motion of defendants in error to dismiss has been filed, nor has application for leave to file brief been made to this date, hence, under rule 7 of this court the appeal is dismissed.
JOHNSON, V. C. J., and KANE, McNEILL, KENNAMER, COCHRAN, and BRANSON, JJ., concur.